                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF TEXAS
                                SHERMAN DIVISION

UNITED STATES OF AMERICA,                           §
                                                    §
               Plaintiff,                           §
v.                                                  §
                                                    §   CRIMINAL ACTION NO. 4:17-CR-200
ALFREDDIE POSTELL,                                  §
                                                    §
               Defendant.                           §


                  MEMORANDUM ADOPTING REPORT AND
           RECOMMENDATION OF UNITED STATES MAGISTRATE JUDGE

       Came on for consideration the above-referenced criminal action, the Court having

heretofore referred the request for the revocation of Defendant’s supervised release to the United

States Magistrate Judge for proper consideration.       The Court has received the Report and

Recommendation of the United States Magistrate Judge pursuant to its order. Defendant having

waived allocution before the Court as well as his right to object to the report of the Magistrate

Judge, the Court is of the opinion that the findings and conclusions of the Magistrate Judge are

correct.

       It is therefore ORDERED that the Report and Recommendation of United States

Magistrate Judge is ADOPTED as the opinion of the Court.

       It is further ORDERED that Defendant’s supervised release is hereby REVOKED.

       It is further ORDERED that Defendant be committed to the custody of the Bureau of

Prisons for a term of six (6) months of imprisonment, with a term of supervised release of thirty-

six (36) months to follow.




                                                1
.




           The Court further recommends the imposition of the special conditions set forth in the

    Report and Recommendation.

           The Court also recommends that Defendant be housed in the Bureau of Prisons facility in

    Seagoville, Texas, if appropriate.

           IT IS SO ORDERED.


    So ORDERED and SIGNED this 18th day of October, 2019.




                                                      ____________________________________
                                                      SEAN D. JORDAN
                                                      UNITED STATES DISTRICT JUDGE




                                                  2
